DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated May 5, 2022 in which claims 1, 7, 12, 16, and 20 have been amended; claim 9 has been canceled; and claim 21 has been added.  Therefore, claims 1-8 and 10-21 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 5, 2022 has been entered.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Objections
Claims 5-8, 11, 15-17, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC § 101 rejection is overcome.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
receiving, by a server system associated with a payment network, a tokenization request based on selecting a payment card of a plurality of payment cards of a user from a payment application running on a user device for processing an online payment transaction using the selected payment card at a merchant payment interface on the user device, wherein the tokenization request at least comprises a card information of the selected payment card; 
facilitating, by the server system, generation of a digital token comprising a tokenized card information of the selected payment card; and 
provisioning, by the server system, the digital token as an image in a floating widget for display at the merchant payment interface on the user device, wherein the floating widget remains visible after switching to the merchant payment interface and enables the user to manually enter the digital token at the merchant payment interface for processing the online payment transaction, wherein a screenshot of the floating widget is disabled while the token as an image is displayed to prevent copying of the token.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “payment network”, “payment card”, “payment application”, and “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “payment network”, “payment card”, “payment application”, and “device” language; “receiving”, “facilitating”, and “provisioning” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, receiving, by a server system associated with a payment network, a tokenization request based on selecting a payment card of a plurality of payment cards of a user from a payment application running on a user device for processing an online payment transaction using the selected payment card at a merchant payment interface on the user device, wherein the tokenization request at least comprises a card information of the selected payment card, in the context of the claimed invention encompasses one or more people manually receiving a tokenization request based on selecting a payment card of a plurality of payment cards of a user for processing an payment transaction using the selected payment card at a merchant wherein the tokenization request at least comprises a card information of the selected payment card.
facilitating, by the server system, generation of a digital token comprising a tokenized card information of the selected payment card, in the context of the claimed invention encompasses one or more people manually facilitating generation of a token comprising a tokenized card information of the selected payment card.
provisioning, by the server system, the digital token as an image in a floating widget for display at the merchant payment interface on the user device, wherein the floating widget remains visible after switching to the merchant payment interface and enables the user to manually enter the digital token at the merchant payment interface for processing the online payment transaction, wherein a screenshot of the floating widget is disabled while the token as an image is displayed to prevent copying of the token, in the context of the claimed invention encompasses one or more people manually provisioning token as an image for display at the merchant and enables the user to manually enter the token at the merchant for processing the payment transaction.
Claim 3:  but for the generically recited computer language, further comprising: performing authentication of the user based at least on verification of a biometric information of the user, in the context of the claimed invention encompasses one or more person manually performing authentication of the user based at least on verification of a biometric information of the user.
Claim 5:  but for the generically recited computer language, further comprising: displaying a pre-defined list of merchants for user selection on a user interface of the payment application; receiving a user selection of one or more merchants from the pre-defined list of the merchants; and linking at least one payment card of one or more of payment cards of the user with each of the one or more user selected merchants, in the context of the claimed invention encompasses one or more people manually displaying a pre-defined list of merchants for user selection and receiving a user selection of one or more merchants from the pre-defined list of the merchants; and linking at least one payment card of one or more of payment cards of the user with each of the one or more user selected merchants.
Claim 6:  but for the generically recited computer language, further comprising: receiving a request to initiate tokenization of a pre-linked payment card from a user selected merchant of the one or more user selected merchants, the request generated based on receiving a user selection of a token based payment from the merchant payment interface; and provisioning the digital token in the floating widget at the merchant payment interface on the user device, wherein the floating widget enables the user to enter the digital token at the merchant payment interface for processing the online payment transaction, in the context of the claimed invention encompasses one or more people manually receiving a request to initiate tokenization of a pre-linked payment card from a user selected merchant of the one or more user selected merchants, the request generated based on receiving a user selection of a token based payment from the merchant and provisioning the token at the merchant enables the user to enter the digital token at the merchant for processing the online payment transaction.
Claim 8:  but for the generically recited computer language, further comprising: provisioning one of a Personal Identification Number (PIN), a password or a One-time Password (OTP) in the floating widget at the merchant payment interface on the user device, wherein the floating widget enables the user to enter the PIN, the password or the OTP at the merchant payment interface for processing the online payment transaction, in the context of the claimed invention encompasses one or more people manually provisioning one of a Personal Identification Number (PIN), a password or a One-time Password (OTP) enables the user to enter the PIN, the password or the OTP at the merchant for processing the payment transaction.
Claim 10:  but for the generically recited computer language, wherein the server system is a payment server and wherein the method further comprises: receiving the digital token entered by the user from the floating widget at the merchant payment interface via an acquirer server; validating the digital token; upon successful validation of the digital token, retrieving the card information of the payment card from the digital token; and sending the retrieved card information and a transaction amount to an issuer server for authorization, in the context of the claimed invention encompasses one or more people manually receiving the token entered by the user at the merchant and validating the token; upon successful validation of the token, retrieving the card information of the payment card from the token; and sending the retrieved card information and a transaction amount to an issuer for authorization.
Claim 11:  but for the generically recited computer language, wherein the server system is the issuer server and wherein the method further comprises: notifying the payment server of successful authorization of the card information and the transaction amount; debiting the transaction amount from an issuer account of the user; sending a notification of debiting of the transaction amount to an acquirer server, the acquirer server configured to credit the transaction amount into a merchant account; and facilitating completion of the payment transaction upon sending a transaction status to the user device via the wallet server, in the context of the claimed invention encompasses one or more people manually notifying of successful authorization of the card information and the transaction amount; debiting the transaction amount from an issuer account of the user; sending a notification of debiting of the transaction amount to an acquirer, the acquirer configured to credit the transaction amount into a merchant account; and facilitating completion of the payment transaction upon sending a transaction status to the user device.

Claims 12 and 20 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claim 13 is substantially similar to claim 2, thus, it is rejected on similar grounds.
Claim 14 is substantially similar to claim 4, thus, it is rejected on similar grounds.
Claim 18 is substantially similar to claim 10, thus, it is rejected on similar grounds.
Claim 15 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claim 17 is substantially similar to claim 8, thus, it is rejected on similar grounds.
Claim 16 is substantially similar to claim 7, thus, it is rejected on similar grounds.
Claim 19 is substantially similar to claim 11, thus, it is rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “payment network”, “payment card”, “payment application”, and “device”, to perform the “receiving”, “facilitating”, and “provisioning”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “payment network”, “payment card”, “payment application”, and “device”, to perform the “receiving”, “facilitating”, and “provisioning” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2, 4, 7, 13, 14, 16, and 21 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-8 and 10-21 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-14, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable by Brockmann, U.S. Patent Application Publication Number 2017/0068952; in view of widget dynamically relocation (WDR) May 8, 2013; in view of Ericson, U.S. Patent Application Publication Number 2018/0349895.
As per claim 1, 
Brockmann explicitly teaches:
receiving, by a server system associated with a payment network, a tokenization request based on selecting a payment card of a plurality of payment cards of a user from a payment application running on a user device for processing an online payment transaction using the selected payment card at a merchant payment interface on the user device, wherein the tokenization request at least comprises a card information of the selected payment card; (Brockmann 2017/0068952 at paras. 41-43) (For the purpose of entering into a transaction with a merchant, a user may generate a tokenization request based on selecting a payment card account stored within a digital wallet on a mobile device, and the tokenization service provides a token to the user and stores an association between the token and the user account number in a secure token and account database.)
facilitating, by the server system, generation of a digital token comprising a tokenized card information of the selected payment card; and (Brockmann 2017/0068952 at paras. 41-43) (the tokenization service provides a token to the user and stores an association between the token and the user account number in a secure token and account database.)
provisioning, by the server system, the digital token as an image in a floating widget for display at the merchant payment interface on the user device, (Brockmann 2017/0068952 at paras. 32-34, 40-42, 91-93, 110-112) (Tokens may be 16-digit numbers (e.g., like credit, debit, or other like account numbers), may be numbers that are less than 16-digits, or may contain a combination of numbers, symbols, letters, or the like, and be more than, less than, or equal to 16-characters. In some embodiments, the tokens may have to be 16-characters or less in order to be compatible with the standard processing systems between merchants, acquiring financial institutions (e.g., merchant financial institution), card association networks (e.g., card processing companies), issuing financial institutions (e.g., user financial institution), or the like, which are used to request authorization, and approve or deny transactions entered into between a merchant (e.g., a specific business or individual user) and a user. In other embodiments of the invention, the tokens may be other types of electronic information (e.g., pictures, codes, or the like) that could be used to enter into a transaction instead of, or in addition to, using a string of characters (e.g., numbered character strings, alphanumeric character strings, symbolic character strings, combinations thereof, or the like). )
enables the user to manually enter the digital token at the merchant payment interface for processing the online payment transaction, (Brockmann 2017/0068952 at paras. 32-34, 40-42, 91-93, 110-114) (The payment credential 902 may be input by the user.  In some embodiments, the system may display the one or more payment credentials 902 on the integrated interface along with one or more characteristics of the payment credential as shown in payment credential dashboard 900 of FIG. 9. For example, the each payment credential 902 may comprise a panel with the characteristics of the payment credential and relevant information displayed within the panel.)

Brockman does not explicitly teach, however, WDR does explicitly teach: 
wherein the floating widget remains visible after switching to the merchant payment interface (WDR at least at pp. 2 and 6-7) (“the floating widget is always on top,)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brockmann and WDR to provide for wherein the floating widget remains visible after switching to the merchant payment interface because it prevents a user from having to relocate the widget again if it covers some other components, such as when the UI of the application changes or another application is launched.  (WDR at pp. 1)

Brockman and WDR do not explicitly teach, however, Ericson does explicitly teach:
wherein a screenshot of the floating widget is disabled while the token as an image is displayed to prevent copying of the token. (Ericson US20180349895 at paras. 39-41) (In one embodiment, however, operation 440 includes using a closed system to transmit an altered image with an embedded digital token. A user of VENMO™ (or another platform) for example, might be allowed to transmit an altered image only to other VENMO users, or only to users of one or more other particular platforms. E.g., image transmission may be restricted in some instances. For example, a client platform application might allow a user to view a photo and transmit the photo, but only within the platform application. If the user tried to capture the image with a screen shot, in one embodiment, the embedded digital token data would not carry forward with the captured image. Thus a user can be prevented from unrestricted transmission in some cases.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brockmann, WDR, an Ericson to provide for wherein a screenshot of the floating widget is disabled while the token as an image is displayed to prevent copying of the token because it allows for embedding a digital token within an image and the image may be sent to one or more users on the Internet along with the token.  Also, a recipient of the image may not only be able to view the image, but can take additional action or gain additional functionality from the digital token that is embedded within the image.  (Ericson at Abstract and paras. 2-4 and 10-14)
As per claim 2, Brockmann explicitly teaches:  wherein the server system is a wallet server configured to facilitate the payment application accessible on the user device to initiate the tokenization request.  (Brockmann 2017/0068952 at paras. 63-65) ("As further illustrated in FIG. 4, the network remote server 402 comprises computer readable instructions 458 of an application 460. In some embodiments, the memory device, 454 includes data storage 456 for storing data related to and/or used by the application 460. The application 460 may perform one or more of the steps and/or sub-steps discussed herein and/or one or more steps not discussed herein. For example, in some embodiments, the application 460 may initiate presentation of an interface for digital wallet management.")
As per claim 3, Brockmann explicitly teaches:  performing authentication of the user based at least on verification of a biometric information of the user.  (Brockmann at paras. 80-82) ("In some embodiments, the integrated interface may be presented to the user in response to receiving authentication credentials from the user. In some embodiments the user may be authenticated by receiving and analyzing biometric information")
As per claim 4, Brockmann explicitly teaches:  wherein facilitating generation of the digital token of the selected payment card, further comprising: sending the tokenization request to a payment server, wherein the payment server is configured to facilitate an authorization of the tokenization request via an issuer server; and receiving the digital token from the payment server, wherein the payment server is configured to generate the digital token upon successful authorization of the tokenization request.  (Brockmann at paras. 43-47) ("Instead of the process described above, in which the acquiring financial institution 20 requests the token from the tokenization service 50, in some embodiments, the tokenization service 50 may receive the transaction request and transaction information from the merchant 10 or acquiring financial institution 20. Instead of providing the account number to the acquiring financial institution 20, the tokenization service 50 may send the transaction request and transaction information to the issuing financial institution 40 directly, or indirectly through the payment association networks 30.")
As per claim 10, Brockmann explicitly teaches:  wherein the server system is a payment server and wherein the method further comprises: receiving the digital token entered by the user from the floating widget at the merchant payment interface via an acquirer server; validating the digital token; upon successful validation of the digital token, retrieving the card information of the payment card from the digital token; and sending the retrieved card information and a transaction amount to an issuer server for authorization.  (Brockmann at paras. 43-47) ("Instead of the process described above, in which the acquiring financial institution 20 requests the token from the tokenization service 50, in some embodiments, the tokenization service 50 may receive the transaction request and transaction information from the merchant 10 or acquiring financial institution 20. Instead of providing the account number to the acquiring financial institution 20, the tokenization service 50 may send the transaction request and transaction information to the issuing financial institution 40 directly, or indirectly through the payment association networks 30.")
Claims 12 and 20 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claim 13 is substantially similar to claim 2, thus, it is rejected on similar grounds.
Claim 14 is substantially similar to claim 4, thus, it is rejected on similar grounds.
Claim 18 is substantially similar to claim 10, thus, it is rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on May 5, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-8 and 10-21, Examiner notes the following:
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the claims “recite a specific combination of computer-implemented elements defining a user interface for a transactional system including technical features designed to improve user interaction and security.”
	Examiner disagrees, however, and notes that, here the additional elements of the computer system - a “payment network”, “payment card”, “payment application”, and “device” - to perform the “receiving”, “facilitating”, and “provisioning”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers the completion of a financial transaction, which is a fundamental economic practice.  The claims invoke the “payment network”, “payment card”, “payment application”, and “device” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))
	Finally, the Applicant cites CosmoKey and Ex Parte Smith and argues that the claims are directed to significantly more than the abstract idea because “the specific combination of computer implemented elements recited in the independent claims (provisioning ... the digital token as an image in a floating widget for display at the merchant payment interface on the user device, wherein the floating widget remains visible after switching to the merchant payment interface, and wherein a screenshot of the floating widget is disabled while the token as an image is displayed to prevent copying of the token) present an unconventional combination of elements and functionality.”
Examiner disagrees, however, and notes that, as explained above in the instant rejection under 35 U.S.C. § 101, that the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  Also, the functionality here is already present in the recited hardware, which is merely routine and conventional.  Obtaining, analyzing, and transmitting data is routine and conventional.  There is no technological problem or solution identified.  This is merely a business solution to transfer data between devices.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-8 and 10-21, Examiner notes the following:
As to claims 1-4, 10, 12-14, 18, and 20 the arguments are moot in light of the new grounds for rejection. 
As to claims 5-8, 11, 15-17, 19, and 21 the objections are withdrawn in light of the amendments to the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693